     Case:21-00024-MCF Doc#:19 Filed:09/07/21 Entered:09/07/21 15:14:25   Desc: Main
                               Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                               THE DISTRICT OF PUERTO RICO
 2

 3    IN RE:                                 CASE NO. 20-03819-MCF13
                                             Chapter 13
      LUIS HOMMY RODRIGUEZ VAZQUEZ
 4
      RUTH JACQUELINE CRUZ MERCED
 5                                           ADVERSARY NUMBER: 21-00024-MCF
                    Debtor(s)
 6    LUIS HOMMY RODRIGUEZ VAZQUEZ
      RUTH JACQUELINE CRUZ MERCED
 7

 8
                   Plaintiff(s)
                                                FILED & ENTERED ON SEP/07/2021
 9    USDA RURAL HOUSING SERVICE
                   Defendant(s)
10

11
                                        ORDER
12
           Upon the Plaintiffs’ motion requesting continuance of the Initial
13
     Scheduling Conference Scheduled for September 8, 2021 at 9:00 A.M., the court
14   approves the Joint Initial Scheduling Report at Docket No. 17 and vacates the
     hearing. The court noted that the parties stipulated at Docket No. 17 that
15
     the present cause of action is a core proceeding; that the court has subject
16
     matter jurisdiction and that they consent to eventual entry of a judgment
17   disposing of the case.

18         IT IS SO ORDERED.
19         In San Juan, Puerto Rico, this 7 day of September, 2021.
20

21

22

23

24

25

26

27

28

29

30

31

32
